                                          Case 5:17-cv-06962-BLF Document 55 Filed 08/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         CARLOS PERDOMO,
                                   9                                                     Case No. 17-06962 BLF (PR)
                                                       Plaintiff,
                                  10                                                     ORDER DENYING MOTION TO
                                                 v.                                      COMPEL AND FOR SANCTIONS
                                  11                                                     AS MOOT
                                  12     WARDEN MUNTEZ, et al.,
Northern District of California
 United States District Court




                                  13                  Defendants.
                                                                                         (Docket No. 51)
                                  14

                                  15

                                  16          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  17   U.S.C. § 1983 against prison officials at Salinas Valley State Prison (“SVSP”). Dkt. No. 1.
                                  18   The amended complaint is the operative complaint in this action. Dkt. No. 23-1. The
                                  19   Court found the amended complaint stated a cognizable claim under the Eighth
                                  20   Amendment against Warden Muniz, Chief Deputy Warden R. Binkele, and Correctional
                                  21   Administrator E. Borla, and ordered Defendants to file a motion for summary judgment or
                                  22   other dispositive motion. Dkt. No. 26. Defendants filed a motion for summary judgment,
                                  23   Dkt. No. 42, which became fully briefed on April 14, 2020. Dkt. Nos. 47, 50.
                                  24          On February 20, 2020, Plaintiff propounded discovery relevant to the issues raised
                                  25   in the Motion for Summary Judgment. Dkt. Nos. 45, 46. Although the responses were not
                                  26   due until after Plaintiff’s opposition was filed, Plaintiff later filed a motion for compliance
                                  27   of discovery and for sanctions in the form of outright dismissal of Defendants’ summary
                                  28   judgment motion. Dkt. No. 51. Plaintiff claims that he and Defendants had agreed to a
                                           Case 5:17-cv-06962-BLF Document 55 Filed 08/24/20 Page 2 of 2




                                   1   new discovery response deadline of April 22, 2020, as memorialized by Defendants’ letter
                                   2   dated March 27, 2020. Id. at 5. Plaintiff asserts that rather than comply with discovery,
                                   3   Defendants filed a reply to their summary judgment motion on April 13, 2020, thereby
                                   4   “completely abandon[ing] the production of discovery.” Id. at 1. It appears that
                                   5   Defendants responded to all outstanding discovery on April 22, 2020. Hasan Decl. ¶ 22,
                                   6   Ex. B. Plaintiff acknowledges that he received the responses but claims that he had
                                   7   inadequate time to review the materials in order to oppose the summary judgment motion.
                                   8   Dkt. No. 53.
                                   9            The Court has granted in part and denied in part Defendants’ summary judgment in
                                  10   a separate order and referred the matter to settlement proceedings. Accordingly, Plaintiff’s
                                  11   motion is DENIED as moot.
                                  12            However, Plaintiff is advised that he may continue to conduct discovery to obtain
Northern District of California
 United States District Court




                                  13   the names of “Plumber(s) Doe 1-5” who were dismissed without prejudice at the outset of
                                  14   this action. Dkt. No. 26 at 3. If he is able to identify these unknown defendants, he may
                                  15   motion the Court for leave to amend to name them and issue summons upon them. See
                                  16   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (plaintiff should be given an
                                  17   opportunity through discovery to identify the unknown defendants unless it is clear that
                                  18   discovery would not uncover their identifies or that the complaint should be dismissed on
                                  19   other grounds); also Brass v. County of Los Angeles, 328 F.3d 1192, 1195-98 (9th Cir.
                                  20   2003) (district court has discretion to permit plaintiff to substitute named individuals for
                                  21   Doe defendants where he did not seek leave to amend to do so).
                                  22            This order terminates Docket No. 51.
                                  23            IT IS SO ORDERED.
                                  24   Dated: _August 24, 2020_________                             ________________________
                                                                                                    BETH LABSON FREEMAN
                                  25
                                                                                                    United States District Judge
                                  26   Order Denying Motion as Moot
                                       PRO-SE\BLF\CR.17\06962Perdomo_deny.mot.to.compel(moot)
                                  27

                                  28                                                            2
